Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending. 

Claim Objections
Claims 1, 5 and 11-12 are objected to because of the following informalities:  typographical errors.
In claim 1, the term “cause” after “symptoms” in lines 7-9 should be corrected to –caused--
 In claim 5, the recitation, “the menthol has a concentration in the composition of 0.015% (w/v)” should be corrected to --the menthol has a concentration of 0.015% (w/v) in the composition --. 
In claim 11, the term “one” should be inserted after “at least” in line 1.
In claim 12, the recitation; “if formulated” in line 8 should be corrected to --is formulated--.  In claim 12, the term “cause” after “symptoms” in lines 9-11 should be corrected to –caused--

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0120899 (hereafter, 'Brew') in view of US 2008/0026055 (hereafter, “Fubara”) and US 2005/0266032 (hereafter, “Srinivasan”).
Brew teaches a pharmaceutical composition comprising a plurality of therapeutic compounds having antitussive activity and methods of treating a coughing condition and symptoms thereof in an individual wherein the therapeutic compounds having antitussive activity include l-menthol and clofedanol (chlophedianol) and a cough is the result of an infection of the respiratory tract such as a cold, croup, pertussis, pneumonia, and tuberculosis, a post-infectious cough, an atopic cough, or a bronchitis  (abstract, [0007]-[0009], [0123], [0131], [0080], and claim 8). Brew further teaches that coughing condition symptoms include coughing, hoarseness, sore throat, breathing difficulty, respiratory congestion, respiratory constriction, respiratory inflammation, phlegm production, fainting, insomnia, vomiting, subconjunctival hemorrhage (red eye), cough defecation, cough urination, abdominal hernia, pelvic hernia, costochondritis, and lower rib fractures ([0074]).  
Brew also teaches the composition is formulated into a solid formulation such as tablet and capsule or a liquid composition wherein in solid or liquid formulations, a therapeutically effective amount of a therapeutic compound typically may be between about 0.0001% (w/w) to about 60% (w/w), about 0.001% (w/w) to about 40.0% (w/w), or about 0.01% (w/w) to about 20.0% (w/w) ([0050]- [0052]). Brew also teaches a therapeutically effective amount of a therapeutic compound disclosed herein generally is in the range of about 1 mg/day to about 3,000 mg/day ([0088]). Brew also teaches that the therapeutically-effective amount of l-menthol is from 0.01 mg/kg/day to 0.5 mg/kg/day (claim 1). When the body weight is 60kg, the range will be 0.6 mg to 30 mg per day. The ranges overlap those recited in claims 2-10 and 13-16.
Brew teaches that the therapeutic compound may be admixed with (a) at least one inert customary excipient (or carrier) including sweetening agents such as sorbitol (sugar alcohol), flavoring agents, demulcent, a preservative, emulsifying agents, stearic acid, surfactant, a dispersing or wetting agent, suspending agent ([0052], [0053], and [0055]-[0057]).
In addition, Brew teaches that dosing can be single dosage or cumulative (serial dosing), and can be readily determined by one skilled in the art and treatment of a coughing condition may comprise multiple administrations of an effective dose of a pharmaceutical composition carried out over a range of time periods, such as, e.g., once daily, twice daily, trice daily, once every few days, or once weekly ([0113]). Brew further teaches that the timing of administration can vary from individual to individual, depending upon such factors as the severity of an individual's symptoms and a person of ordinary skill in the art will recognize that the condition of the individual can be monitored throughout the course of treatment and that the effective amount of a pharmaceutical composition that is administered can be adjusted accordingly ([0113]).
While Brew discloses menthol and chlophedianol as therapeutic compounds having antitussive activity to be combined, Brew does not specifically disclose a specific embodiment comprising menthol and chlophedianol and their specific amounts in claims 2-10 and 13-16.
The specific combination of features claimed is disclosed within the broad genera of the prior art, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the combination of menthol and chlophedianol within the list of antitussive compounds disclosed in Brew because Brew teaches, motivate, and suggest that those disclosed as antitussive compounds are suitable for use in combination in the treatment of coughing condition  One of ordinary skill in the art would have reasonably expected that both would provide combined antitussive effectsn as taught by Brew and yield no more than one would expect from such an arrangement. 
In the alternative, according to M.P.E.P. § 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, the skilled one would be motivated to combine menthol and chlophedianol based on their independent efficacy in reducing cough and related symptoms.  One would have a reasonable expectation of success, as noted above, that two independently successful treatments would be similarly successful when combined.
As to the specific amounts and percentages of menthol and chlophedianol in the composition, Brew discloses therapeutically effective amounts for antitussive compounds including menthol and chlophedianol, which overlap with those claimed as stated above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Also, it was known in the art that chlophedianol as antitussive may be used in amounts of about 10 mg/dosage unit to about 25 mg/dosage unit in the chewable composition as evidenced by Fubara ([0019], [0024], and [0037]). In addition, it was known in the art that the amount per tablet for chlophedianol as antitussive ranges 0.1-800 mg and OTC daily dosage is 100mg as evidenced by Srinivasan (p9, Table 1). Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts and percentages of menthol and chlophedianol in a composition depending on specific dosage forms (e.g., solid or liquid compositions), administration routes, patients’ age and severity of the condition in view of the known therapeutically effective amounts of menthol and chlophedianol taught by the prior art in combination. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). See MPEP 2144.05 IIA.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5846557 (hereafter Eisenstadt) in view of US 2008/0026055 (hereafter, “Fubara”) and US 2005/0266032 (hereafter, “Srinivasan”).
Eisenstadt teaches chewing gum compositions containing an effective amount of an antitussive agent and a method of suppressing coughs and/or soothing throat irritations in patients using chewing gum-based dosage forms wherein said antitussive includes dextromethorphan, chlophedianol hydrochloride, and menthol (abstract, col 2, lines 28-38, col 4, lines 10-21 and claims 1-2). Eisenstadt further teaches that the medicated chewing gum compositions are useful for treating cough and/or throat irritations associated with colds, allergies, and related conditions (col 11, lines 21-26).
Eisenstadt disclose that menthol is another effective antitussive agent which is commonly used either alone or in combination with other antitussive agents (col 1, lines 59-61).
Eisenstadt disclose said antitussive agent is present in an amount of from about 0.01 to about 2.5% by weight (col 2, lines 59-61 and claims 4-6). 
Eisenstadt disclose that the chewing gum composition comprises by weight about 0.0001 to about 5.0% high intensity sweetener; about 0.0001 to about 5.0% flavorant; and about 0.001 to about 1.5% menthol (claim 7). Eisenstadt also disclose an example which delivers 9 mg of menthol per 3 g stick (Example 3). Eisenstadt further disclose an example comprising 0.3% dextromethorphan and 0.05% menthol (Example 4).
In addition, Eisenstadt disclose that the gum composition may include effective amounts of conventional additives selected from the group consisting of sweetening agents (sweeteners), plasticizers, softeners, emulsifiers, waxes, fillers, bulking agents, mineral adjuvants, flavoring agents (flavors, flavorings), coloring agents (colorants, colorings), antioxidants, acidulants, thickeners, mixtures thereof and the like (col 9, lines 21-27). Eisenstadt further disclose that dosage forms could be administered every 2 to 4 hours for adults (more than four times daily) and/or every 6 to 8 hours (three to four times daily) for children.
While Eisenstadt discloses chlophedianol as antitussives along with menthol, Eisenstadt does not specifically disclose a specific embodiment comprising menthol in combination with chlophedianol and the specific amounts of chlophedianol.
It was known in the art that chlophedianol as antitussive may be used in amounts of about 10 mg/dosage unit to about 25 mg/dosage unit in the chewable composition as evidenced by Fubara (abstract, [0019], [0024], and [0037]). In addition, it was known in the art that the amount per tablet for chlophedianol as antitussive ranges 0.1-800 mg and OTC daily dosage is 100 mg as evidenced by Srinivasan (p9, Table 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined menthol with chlophedianol because Eisenstadt already teaches that menthol as effective antitussive agent is commonly used in combination with other antitussive agents in the treatment of coughing condition and discloses chlophedianol as one of antitussive agents. The skilled artisan would have been motivated to combine menthol with chlophedianol based on their independent antitussive efficacy.  According to M.P.E.P. § 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  One of ordinary skill in the art would have reasonably expected that both would provide combined antitussive effects in the treatment of cough as taught by the prior art in combination and yield no more than one would expect from such an arrangement. 
As to the specific amounts and percentages of menthol and chlophedianol in the composition, Eisenstadt discloses therapeutically effective amounts for menthol, which overlap with those claimed as stated above. Also, Fubara and Srinivasan disclose therapeutically effective amounts for chlophedianol, which overlap with those claimed as stated above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts and percentages of menthol and chlophedianol in a composition depending on specific dosage forms, administration routes, patients’ age and severity of the condition in view of the known therapeutically effective amounts of menthol and chlophedianol taught by the prior art in combination. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). See MPEP 2144.05 IIA.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611